FILED
                             NOT FOR PUBLICATION                           DEC 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BERNARDO SALADO-ALVA, AKA                        No. 11-72112
Bernie Salado,
                                                 Agency No. A024-221-509
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 10, 2014**
                               San Francisco, California

Before: KOZINSKI, RAWLINSON and MURGUIA, Circuit Judges.

       Petitioner Bernardo Salado-Alva (“Salado”), a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen based on ineffective assistance of counsel. We review the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen for abuse of discretion and review due process claims

de novo. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We have

jurisdiction under 8 U.S.C. § 1252, and deny the petition for review.

      The BIA did not abuse its discretion in denying Salado’s motion to reopen

because he failed to establish that the alleged ineffective assistance of counsel

affected the outcome of his proceedings. See Correa-Rivera v. Holder, 706 F.3d
1128, 1133 (9th Cir. 2013) (to prevail on an ineffective assistance of counsel claim

a petitioner must demonstrate prejudice). The record unequivocally establishes

that Salado was convicted of a removable offense. See United States v.

Baron-Medina, 187 F.3d 1144, 1147 (9th Cir. 1999) (holding that a conviction

under California Penal Code Section 288(a) constitutes “sexual abuse of a minor”

under 8 U.S.C. § 1101(a)(43), a removable offense under 8 U.S.C.

§ 1227(a)(2)(A)(iii)). Salado, thus, cannot establish prejudice resulting from his

attorney’s failure to challenge the sufficiency of the evidence proffered by the

government to establish his removability. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000). It follows that the denial of Salado’s motion to reopen did not

violate due process. See id. (requiring “error and substantial prejudice” for a due

process violation).

      DENIED.